Citation Nr: 0608957	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 50 
percent for schizoaffective disorder, mixed, with depressed 
and manic episodes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 RO decision that granted service 
connection for schizoaffective disorder, mixed, with 
depressed and manic episodes, and assigned thereto an initial 
disability rating of 50 percent, effective from April 1999.  


FINDINGS OF FACT

Since the grant of service connection, the veteran's 
schizoaffective disorder, mixed, with depressed and manic 
episodes, has been productive of no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizoaffective disorder, mixed, with depressed and manic 
episodes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. § 4.130, Diagnostic Code 9211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the e 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9211, schizoaffective disorder is 
rated 50 percent when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The veteran served on active duty in the Navy from April 1995 
to April 1999.  A Physical Evaluation Board report, dated in 
December 1998, concluded that the veteran was unfit for duty, 
and recommended that she be separated from the service.  The 
report listed diagnoses of depressive disorder and borderline 
personality disorder.  Her report of separation, Form DD 214, 
noted that she was honorably discharged by reason of 
disability.  

In July 1999, a VA examination for mental disorders was 
conducted.  The VA examiner noted that the claims folder was 
reviewed.  The report noted the veteran's inservice history 
of treatment for major depressive disorder, including two 
suicide attempts.  The report noted that she was currently 
enrolled at the community college.  Mental status examination 
revealed her to be well-groomed and cooperative.  Her mood 
was somewhat dysthymic and congruent, and her affect was 
constricted.  Speech was at a slow rate, regular volume, 
relevant, coherent and goal directed.  There was no loosening 
of associations and no flight of ideas.  There were no 
auditory, visual or tactile hallucinations, and the veteran 
did not appear to be attending to internal stimuli.  She 
denied any suicidal or homicidal ideations, intentions or 
plans.  She was alert and oriented, times four.  She was 
cognitively intact, and insight and judgment were fair.  The 
examiner noted that she could be successful and well 
functioning if she were stabilized on medication and had good 
follow-up care.  The examination report concluded with 
diagnoses of schizoaffective disorder,  mixed, with depressed 
and manic episodes, and history of alcohol abuse.  It listed 
a Global Assessment of Functioning (GAF) score of 57.
 
In January 2000, the veteran was hospitalized for five days 
after complaining of extreme mood lability after having 
stopped all mood stabilizers and antipsychotic medications 
two weeks earlier.  Mental status examination on discharge 
noted that the veteran was alert and fully oriented.  Her 
grooming and dress were fair.  There was some psychomotor 
agitation, but decreased from admission.  She made fair eye 
contact, and mood was euthymic.  Her affect was slightly 
elevated, but appropriate, and her speech was of normal rate, 
volume and quantity, productive, relevant, coherent and 
organized.  She had no disorders of thought, form or context, 
and no circumstantiality, racing thoughts, flight of ideas, 
or looseness of associations.  The veteran described some 
compulsive symptoms including counting and checking, but not 
the extent of an obsessive compulsive disorder.  There was no 
evidence of delusional constructs, ideas of reference, ideas 
of influence, or paranoia.  The veteran denied any audio or 
visual hallucinations, and she denied any suicidal or 
homicidal ideation, intent or plan.  Her memory was intact, 
and her insight and judgment were fair.  The report noted 
discharge diagnoses of bipolar disorder, most recent episode 
manic, with psychotic features, provisional; noncompliance 
with treatment; and rule out alcohol, amphetamine and 
marijuana abuse.  The report noted a GAF score on discharge 
of 60.

In November 2000, the veteran submitted a statement noting 
that she had gotten married in May 2000.

A treatment report, dated in May 2001, noted the veteran's 
history of inservice psychiatric treatment.  The report noted 
that the veteran was not currently working, and that she had 
not worked for the past four or five months.  Mental status 
examination revealed that she was casually dressed, fully 
oriented, pleasant and cooperative.  Here mood was "okay", 
and her affect was full-range, and appropriate.  Speech was 
fast paced, not pressured, and her thought content was 
organized.  There was no flight of ideas or loose 
associations.  There were no suicidal or homicidal ideations, 
and no hallucinations reported.  The report concluded with a 
diagnosis of bipolar disorder by history; history of alcohol, 
amphetamine and marijuana abuse; and borderline personality 
disorder.  The report listed a GAF score of 60.  

A treatment report, dated in July 2001, noted that the 
veteran has approximately two years of college completed, 
with a 3.8 grade point average.  She reported that she has 
had to frequently withdraw from classes due to her 
psychiatric disorders.  

In February 2002, the veteran sought treatment stating that 
she could not take it anymore.  She was hospitalized for 
treatment for four days.  Hospitalization reports noted her 
complaints of increased auditory hallucinations and 
difficulty with social situations.  She denied any suicidal 
or homicidal ideation, plans or intent.  Mental status 
examination revealed the veteran to be alert, attentive and 
fully oriented.  She appeared anxious with minimal eye 
contact.  She displayed mild psychomotor agitation.  Speech 
was of normal rate, lowered volume, and normal tone.  Her 
language was productive, relevant, coherent and spontaneous, 
and logically organized.  Her thoughts were linear and goal 
directed, displaying no flight of ideas, loosening of 
associations, tangentiality or circumstantiality.  Her 
thought content displayed some auditory hallucinations.  She 
denied any visual and tactile hallucinations.  She had some 
persecutory and paranoid constructs, and her insight and 
judgment were poor.  The report concluded with diagnoses of 
rule out bipolar disorder; rule out schizoaffective disorder; 
rule out substance-induced mood disorder; rule out social 
phobia; and rule out panic disorder with/without Agoraphobia.  
The report then listed a GAF score of 40.  

A May 2003 treatment report noted the veteran's complaints of 
anxiety, which is helped with medication.  She stated that 
she sometimes feels like people are looking at her, and that 
she sometimes hears her son's voice or the radio, but knows 
that this is not the case.  Mental status examination 
revealed that she was dressed casually and cooperative.  She 
avoided eye contact.  Her affect was constricted, and her 
speech was of normal rate, tone and volume.  Her thought 
content was organized, and there was no circumstantiality, 
loose associations or flight of ideas.  She denied any 
suicidal or homicidal ideations.  Her memory was intact, and 
her concentration, insight and judgment were good.  The 
report concluded with an impression of anxiety disorder, not 
otherwise specified; rule out post-traumatic stress disorder; 
bipolar disorder by history; and cannabis abuse.  The report 
listed a GAF score of 63.

A treatment report, dated in May 2004, noted that the veteran 
reported that she was doing fine, and that she had no major 
problems.  She reported that the medications are helping her.  
She denied any major problems with her mood.  She reported 
that she hears voices at times, and that she has episodes at 
times when she can not think clearly.  Mental status 
examination revealed the veteran to be well dressed and 
groomed, with normal psychomotor activity.  She was 
cooperative, and her mood was fine.  Affect was nondepressed 
and appropriate to mood.  Her speech was logical and 
coherent.  There was no evidence of a thought disorder.  
Memory and cognition were intact, and judgment and insight 
were good.  She denied any suicidal or homicidal ideations, 
intent or plans.  The report concluded with diagnoses of 
anxiety disorder, not otherwise specified; rule out post-
traumatic stress disorder; bipolar disorder by history; and 
cannabis abuse.  It also listed a GAF score of 63.  

In looking at the evidence as a whole, the veteran's service-
connected psychiatric disorder does not warrant an increased 
rating under the current rating criteria.  Most of the 
symptoms listed in the current rating criteria for a 70 
percent rating are absent in this case.  For example, the 
evidence does not show symptoms of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  In 
particular, a 50 percent rating contemplates "difficulty in 
establishing and maintaining effective work and social 
relationships."  Moreover, the assigned 50 percent 
disability level specifically contemplates some occupational 
impairment with reduced reliability and productivity due to 
various symptoms.  In this regard, the record reflects that 
the veteran has had some success at the community college.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of the veteran's psychiatric 
condition are not controlling as to the percentage rating to 
be assigned for the disorder.  A review of the evidence of 
record revealed GAF scores ranging from a low of 40 to a high 
of 65, with a majority of the GAF score being closer to the 
higher end of this range.  Nevertheless, the actual symptoms 
described in all of these reports fail to establish 
entitlement to a higher disability rating in this matter.  

In this case, the evidence demonstrates that the veteran's 
service-connected psychiatric disability picture more nearly 
approximates the criteria for a 50 percent rating, than a 70 
percent rating, and thus her appeal must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 
  
The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate her claim herein and 
what information and evidence had to be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised her what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  





ORDER

An initial rating higher than 50 percent for schizoaffective 
disorder, mixed, with depressed and manic episodes, is 
denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


